Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received September 24th, 2019.  Claim 17 has been newly added.  Claims 1-17 have been entered and are presented for examination. 
Application 16/497,414 is a 371 of PCT/KR2018/003557 (03/26/2018) and PCT/KR2018/003557 has PRO 62/476,728 (03/25/2017).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-9, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE et al. (Discussion on DCI format of  V2X SPS scheduling) in view of  You et al. (US 2018/0234998).
	Regarding claims 1, 16, ZTE et al. discloses a vehicle-to-everything (V2X) communication method of a user equipment (UE) in a wireless communication system (see Title and Section 2 [V2X, UE can detect dynamic and SPS scheduling indications]), the method comprising: receiving at least one piece of downlink control information (DCI) of first DCI based on a first transmission time interval (TTI) from a base station through a physical downlink control channel (PDCCH) (see Section 2 [DCI from BS]); and performing V2X communication using one method of transmission based on the first TTI on the basis of the at least one piece of DCI (see Section 2 [UE can detect dynamic and SPS scheduling indications]), a first radio network temporary identifier (RNTI) set for the first DCI is different from a second RNTI set for the second DCI (see Section 2 [different RNTIs assigned for dynamic and SPS scheduling]), and it is determined which of the transmission based on the first TTI on the basis of one of the first RNTI and the second RNTI (see Section 2 [different RNTIs assigned for dynamic and SPS scheduling]).
	ZTE et al. does not disclose receiving a second DCI based on a second TTI and perform transmission based on the second TTI and wherein the first TTI is shorter than the second TTI
and the transmission based on the second TTI.
	However, You et al. discloses a frame that comprises a legacy TTI and sTTIs for low latency devices where in the DCIs can be transmitted in the legacy PDCCH and the sPDCCH (see Figure 7 and paragraph 0010-0011).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize DCIs in a legacy TTI and sTTI can indicated to legacy and low latency devices the method of transmission based on the RNTI.  The motivation is to service both types of devices.
	Regarding claim 2, ZTE et al. further discloses wherein each of the first DCI and the second DCI is DCI for dynamic scheduling or semi-persistent scheduling (see Section 2 [DCI; different RNTIs assigned for dynamic and SPS scheduling]).
	Regarding claim 4, ZTE et al. further discloses wherein the first DCI comprises a flag for distinguishing the first DCI and the second DCI (see Section 2 and Table 1 [SPS only fields; broadly interpreted the RNTI can be considered a flag since it also indicated the transmission mode]).
	Regarding claim 5, the references as combined above disclose all the recited subject matter in claim 1. 
	However, You et al. further discloses wherein when the first DCI is received, determination of time to perform initial transmission or a sidelink index field are interpreted on the basis of the second TTI (paragraph 0164 [If the UE supports data transmission/reception in an sTTI and a cell providing a service to the UE supports data transmission/reception in an sTTI, the UE may always monitor the sPDCCH; DCI in sPDCCH]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize DCIs in a legacy TTI and sTTI can indicated to legacy and low latency devices the method of transmission based on the RNTI.  The motivation is to service both types of devices.
	Regarding claim 6, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein user equipment assistance information about the transmission based on the first TTI is independently reported.
	However, it is well-known in the art to transmit UE capability information via RRC.  Therefore, such a feature is obvious and the motivation for this is to operate within conventional techniques in the art.
	Regarding claim 7, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein when performing the V2X communication. scheduling for the V2X communication based on the first TTI is performed by each subchannel group. and the subchannel group is a set of a predefined number of subchannels comprised in a V2X resource pool.
	However, ZTE et al. discloses for V2X scheduling, a carrier has a plurality of sub-channels in the resource pool (see Section 2). You et al. disclose sTTIs.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the method of ZTE et al. can be applied to the sTTIs of You et al.  The motivation for this is to be used for low latency devices.
	Regarding claim 8, The references as combined make obvious all the recited subject matter in claim 7.
	However, You et al. shows wherein the scheduling is performed when a field configuration of a physical sidelink control channel (PSCCH) based on the first TTI and a number of resource blocks comprised in the PSCCH based on the first TTI are set to be the same those of a PSCCH based on the second TTI.  You et al. shows the sTTIs take up the whole TTI (see Figure 7).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize DCIs in a legacy TTI and sTTI can indicated to legacy and low latency devices the method of transmission based on the RNTI.  The motivation is to service both types of devices.
	Regarding claim 9, the references as combined above disclose all the recited subject matter in claim 1 and further make obvious wherein when both the transmission based on the first TTI and the transmission based on the second TTI are allowed in a V2X resource pool, a physical sidelink shared channel (PSSCH) based on the first TTI comprises a field indicating the transmission based on the first TTI.	
	You et al. further disclose sPDCCH may include only a DL grant and/or a UL grant (paragraph 0217) and a PDCCH can carry UL/DL grant (paragraph 0098).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize both a PDCCH and sPDCCH can carry grants.  The motivation for this is to grant resources to the legacy and low latency devices.
	Regarding claim 14, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein when a size of the PSCCH based on the first TTI is greater than a size of the PSSCH based on the first TTI, a PSCCH based on the first TTI comprises an indicator indicating an index of a first TTI used for transmitting the PSSCH among a plurality of first TTIs corresponding to a PSCCH transmission interval.
	However, it is well-known in the art to have a variable lengths sPSDCHs and sPDCCHs wherein one can be larger than the other and therefore obvious.  The motivation for this is a design choice. 
	Regarding claim 17, ZTE et al. further discloses wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (see Section 2 [UE communicates with the eNB]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE et al. (Discussion on DCI format of V2X SPS scheduling) in view of You et al. (US 2018/0234998) as applied to claim 1 above, and further in view of Hosseini et al. (US 2018/0084545).
	Regarding claim 3, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein a size of the first DCI is the same as a size of the second DCI.
	However, Hosseini et al. discloses legacy and low latency DCI sizes can be same or different (paragraphs 0076, 0080, 0082, 0096).
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the legacy and low latency DCI sizes can be the same or different.  The motivation for this is a design choice in order to make the invention scalable. 
	
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE et al. (Discussion on DCI format of V2X SPS scheduling) in view of You et al. (US 2018/0234998) as applied to claims 1, 9 above, and further in view of Hosseini et al. (US 2018/0270880)
	Regarding claim 10-11, the references as combined above disclose all the recited subject matter in claims 1, 9, but do not explicitly recite wherein when performing the V2X communication, a field indicating a time interval between initial transmission and retransmission of the PSCCH is interpreted on the basis of the second TTI.
	However, Hosseini et al. discloses resources for sTTIs used for retransmission can be set during a configuration stage or sDCI (paragraphs 0158 and 0163).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a duration between initial transmission and retransmission can be set  in order to synchronize the devices.
	Regarding claims 12-13, the references as combined above disclose all the recited subject matter in claims 1, 12, but do not explicitly recite wherein the first DCI comprises a field indicating a transmission period allowed in a V2X pool and a number of aggregated first TTIs capable of the transmission based on the first TTI.
	However, such a feature is obvious in light of Hosseini et al. which disclose sTTI pattern may also be used for uplink communications (paragraph 0146) and the base station 105 may transmit the uplink grant 805 in a partial downlink sTTI to the UE 115 in transmission 810. The uplink grant 805 may designate resources for the UE 115 to use for data transmission to the base station 105 (paragraph 0201 and 0206). The motivation for this is to enable the UE to send data to the BS using the sTTIs.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE et al. (Discussion on DCI format of V2X SPS scheduling) in view of You et al. (US 2018/0234998) as applied to claim 1 above, and further in view of Lee et al. (KR 20130139684).
	Regarding claim 15, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein an allowable range of the transmission based on the first TTI is set differently for each congestion level.
	However, Lee et al. discloses determining any one of a dynamic scheduling mode or a semi-persistent scheduling mode based on the load (see Abstract).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the SPS and dynamic scheduling of the sTTI can be based on the load.  The motivation for this is to control transmissions through congested periods.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465